AlmoNd, Judge,
dissenting, with whom Worley, C. J., joins.
I respectfully disagree with the majority opinion since I am not convinced of error in the decision of the Customs Court that:
In sum, the testimony establishes to our satisfaction that there is a meaningful distinction between a pistol and a revolver. Coupled with our views regarding legislative history and the need to give full scope to each term employed by Congress, we conclude that the term “pistols” as used in item 730.80 does not include revolvers such as those at issue.
The issue here is whether there is a distinction between pistols and revolvers and whether the tariff schedules embody such a distinction. In regard to the first question, the majority has concluded, contary to the weight of the evidence of record, that the term pistols is generic and covers many types of handguns, including revolvers as one of the commonest types of pistols. As stated by one of appellee’s witnesses, only a novice or an uninitiated person would confuse the terms in that manner.
A revolver is one type of handgun, i.e., one having a revolving cylinder containing chambers for cartridges. A pistol is another, but distinct, type o* handgun which does not have a revolving cylinder *120■but rather has a single chamber per barrel which is supplied with cartridges either manually or automatically. This distinction, in one form or another, was made by all the witnesses, including appellant’s. The following colloquy with Mr. Kales is illustrative:
Judge Maletz. You will have an opportunity on cross examination to bring this matter out, and pursue this matter further.
In other words, your testimony is that you understand that the man in the street does not know the distinction between a pistol and a revolver, is that correct?
The Witness. That is correct.
Judge Maletz. That is the essence of your testimony?
The Witness. Yes, sir.
Judge Maletz. You, as an expert, do- you make a distinction between a revolver and a pistol?
The Witness. I certainly do.
Judge Maletz. You draw a distinction between people who are initiated, and the man in the street who knows nothing about it?
The Witness. I would make that distinction.
Likewise, Lt. McGee stated on cross-examination:
Q. Can I go one step further. The Smith & Wesson semi-automatic, would it be improper to refer to that weapon a,s a revolver?
A. Would it be improper to refer to the Smith & Wesson semi-automatic pistol as a revolver?
Q. That is my question.
A. Yes, it would.
Q. In other words, there are various types of hand guns?
A. Yes, there are various types.
Q. And a revolver is a particular type of hand gun?
A. Yes, that is true.
Q. And you make a distinction between a revolver and an automatic, or semiautomatic pistol, is that true?
A. You will have to give me that again.
Q. Do you make a distinction between a revolver and a semi-automatic or automatic pistol?
A. Yes, I do.
The distinction between pistols and revolvers has also been recognized by this court. United States v. Galef, 18 CCPA 180, T.D. 44377 (1930), aff’d Galef v. United States, 57 Treas. Dec. 126, T.D. 43805 (1930). Admittedly, however, there are those who are confused relative to the proper yet patent distinction. For example, Lt. McGee read from a book entitled Boole of Pistols and Revolvers by W. H. B. Smith wherein it was stated that the term pistols “[p]opularly, but improperly, [is] used to designate any weapon designed to be fired using one hand only; i.e., both pistols and revolvers.” The dictionary definitions referred to by the majority seem to reflect this popular misconception.
Still, the ultimate issue here is whether the tariff schedules recognize the distinction between pistols and revolvers. It is obvious to me that they do. As noted by the majority, at four places in subpart A of *121schedule 7, part 5, there is reference to both pistols and revolvers by-name. The majority dismisses this as merely legislatively overruling Galef. I disagree. The change to “pistols and revolvers” is more rationally explained as an adoption of and recognition of the distinction made in Galef. I completely agree with the observation of the Customs Court that:
During the effective period of the Tariff Act of 1922, representatives of domestic arms manufacturers appeared before the Ways and Means Committee to argue generally for increased tariff protection and specifically for a change in paragraph 366 to include revolvers by name!1] This language was adopted in the tariff bill, H.R. 2667 submitted by the committee and the Tariff Act of 1930 included in paragraph 366 language reading, “Pistols and revolvers: Automatic, single-shot, magazine or revolving * * The separation between pistols and revolvers was carried forward into the Tariff Schedules of the United States in which various separate paragraphs of the 1930 Act dealing with firearms and ammunition were brought together in subpart A.
In speaking of the reference to “pistols and revolvers” in the various items of the TSUS, the majority states that “For no apparent reason this double inclusion of ‘pistols and revolvers’ does not appear in item 730.80.” The apparent reason clearly is that there was an intent to provide for pistols only. Since starter revolvers were not so designated in item 730.80, it is clear that they were intended to be classified with other devices designed to fire blank ammunition (item 730.81). There appears to be no other logical reason for reference to “pistols and revolvers” elsewhere in the statute while item 730.80 refers only to pistols.
I also do not see that the changes which took place as a result of this court’s decision in United States v. Madison Import Corp., 49 CCPA 49, C.A.D. 795 (1962), exhibit any intent to include starter revolvers in item 730.80, which is limited to pistols. If there had been an intent to include revolvers in said provision, it should have called for pistols and revolvers as do other provisions of the TSUS where it is intended to cover both. Despite some misleading wording in the Madison opinion, it certainly did not indicate that starter revolvers should be classified as pistols. The only issue determined in Madison was whether the eo nomine provision for revolvers in paragraph 366 included starter revolvers. The court was not confronted with the issue posed here whether pistols and revolvers which fire blank ammunition are one and the same for tariff purposes.
I think it manifest from the evidence that pistols and revolvers are dissimilar articles of commerce and that the term “pistols” does not include revolvers. I also think it clear that the distinction between pistols and revolvers is recognized in the TSUS and that item 730.80, which is limited to pistols, does not therefore cover the imported starter revolvers. I would affirm the decision below.

 Hearings on Tariff Readjustment Before the Committee on Ways and Means, House of Representatives, 70th Cong., 2d Sess., Vol. 3, pp. 2330-38.